780 N.W.2d 826 (2010)
Eva M. FRANSISCO, Plaintiff-Appellant,
v.
MARK EDWARD SEVERANCE, Defendant-Appellee, and
Northern Michigan Metal Roofing, L.L.C., Defendant/Third-Party Plaintiff, and
Dura-Loc Roofing Systems, Ltd., Third-Party Defendant.
Docket No. 139706. COA No. 279839.
Supreme Court of Michigan.
April 27, 2010.


*827 Order
On order of the Court, the application for leave to appeal the August 11, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.